MARION W. GOODING, Circuit Judge.
This cause came on this day to be heard, pursuant to notice, upon plaintiff’s application for a temporary injunction, and the court having heard the testimony presented by the parties and considered the pleadings and affidavits filed herein, and being otherwise advised in the premises, it is adjudged as follows —
1. That the defendants, Warren H. Folks and Mrs. R. C. Holloway, are enjoined and restrained, jointly and severally, from representing, or holding themselves out as representing, in any way, the official campaign organization of George C. Wallace, or the George Wallace Party, and from conducting or carrying on a campaign for contributions, funds, or the holding of a fund raising dinner or meeting, at any time or place, and from printing or distributing any campaign literature, from making public statements purporting to be by or on behalf of George C. Wallace, and from engaging in any other political activity whatsoever designed to promote, or promoting, or attempting to promote, the candidacy of George C. Wallace for the office of president of the United States, other than as private citizens.
2. That said defendants and each of them are enjoined and restrained, jointly and severally, from the holding of the “State-wide Father’s Day Testimonial Dinner Honoring Our Courageous Presidential Candidate, The Honorable George C. Wallace” which said dinner has previously been publicized and announced for Friday, June 14, 1968 at 8 P.M. in the George Washington Hotel, at Adams and Julia Streets in the city of Jacksonville, Florida.
3. That this court withholds its ruling on the relief prayed for in paragraphs 2, 4, 5 and 6 of plaintiff’s complaint pending a final hearing herein.
4. This injunction shall become effective immediately upon the posting by plaintiff of a bond in the principal sum of $1,000, with good and sufficient surety, to be approved by this court, and conditioned for the payment of such costs and damages as may be incurred or suffered by defendants if it should develop that defendants were wrongfully enjoined.
5. Said bond having now been filed before and approved by this court and defendants being notified of the filing of said injunction bond, this injunction is now effective and binding on said defendants.